Citation Nr: 1029753	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  07-15 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
migraine headaches for the period prior to May 6, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to February 1984 
and from February 2003 to December 2004.

This matter before the Board of Veterans' Appeals (Board) on 
appeal arises from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In March 2009, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

Historically, the Board notes that in the November 2005 rating 
decision, the RO granted service connection for migraine 
headaches and assigned a noncompensable rating.   Thereafter, in 
a December 2006 rating decision, a 10 percent rating for migraine 
headaches was assigned, based upon a finding of clear and 
unmistakable error (CUE) in the original rating decision.

In a June 2009 decision, the Board, in pertinent part, denied an 
initial rating in excess of 10 percent for migraine headaches for 
the period prior to May 6, 2008, and granted a higher 30 percent 
rating for migraine headaches for the period beginning on May 6, 
2008.  

The Veteran appealed the Board's decision that denied an initial 
rating in excess of 10 percent for migraine headaches for the 
period prior to May 6, 2008, to the United States Court of 
Appeals for Veterans Claims (Court).  In a June 2010 Order, the 
Court granted a joint motion filed by representatives of both 
parties, vacating that part of the Board's June 2009 decision 
that denied an initial rating in excess of 10 percent for 
migraine headaches for the period prior to May 6, 2008, and 
remanding the matter to the Board for compliance with the 
instructions in the joint motion.

As the claim on appeal involves a request for a higher initial 
rating following the grant of service connection, the Board has 
characterized the issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
already service-connected disabilities).


FINDINGS OF FACT

For the period prior to May 6, 2008, the Veteran's migraine 
headaches are productive of  symptomatology that more nearly 
resembles characteristic prostrating attacks occurring on an 
average of once a month over the last several months; however, 
there is no evidence of very frequent completely prostrating and 
prolonged attacks productive of severe economic inadaptability at 
any time during the initial evaluation period.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial 30 percent, but no higher rating, for 
migraine headaches have been met for the period prior to May 6, 
2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code (DC) 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, an August 2005 pre-rating letter provided notice 
of what was needed to substantiate the claim for service 
connection on appeal.  Following this notice letter, the RO 
granted service connection for migraine headaches in a November 
2005 decision.  The April 2007 statement of the case (SOC) set 
forth the criteria for higher ratings for migraine headaches 
(which suffices for Dingess/Hartman).  In addition, after 
issuance of the August 2005 letter and the April 2007 SOC, the 
Veteran and his representative were afforded additional 
opportunities to respond before the RO readjudicated the claim in 
an August 2008 supplemental SOC.
Hence, the Veteran is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, the transcript of the 
March 2009 Board hearing, as well as various written statements 
provided by the Veteran as well as by his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Analysis

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the 
question for consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the effective 
date of the grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  See Fenderson, 12 Vet. App. at 126.

The Veteran's migraine headaches are rated under 38 C.F.R. § 
4.124a, DC 8100. Under DC 8100, a 10 percent rating is assigned 
for headaches with characteristic prostrating attacks averaging 
one in two months over the previous several months,    a 30 
percent rating is warranted where there are migraines with 
characteristic prostrating attacks occurring on an average once a 
month over the last several months, and a maximum schedular 
rating of 50 percent is warranted for migraines with very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability.

Service treatment records show that the Veteran received 
conservative treatment for headaches with impression of migraine 
headaches.  The Veteran reported headaches that occurred monthly 
and lasted two to three days, which resolved with Tylenol extra-
strength pain medication.  

An August 2005 VA medical record reflects that the Veteran 
reported migraines every month and that she had been taking 
medication once per month for migraine headaches. 

A November 2005 VA neurology record reflects that the Veteran was 
getting a migraine every month and a half.  The location was 
usually left sides with nausea.   Light bothers her during the 
attacks.  She has only tried Zomig.  She was willing to try 
Cafergot.  

A May 2006 VA neurology record reflects that the Veteran reported 
her headaches are not so often, her last one was two weeks ago.  
She described her headaches as unilateral throbbing pain 
associated with nausea, lasting hours, improved by sleep, and has 
photophobia and phonofobia.  She took Cafergot after the onset of 
the headache which helped.  

A November 2006 VA neurology record reflects that the Veteran 
reported her headaches are not so often, her last one was two 
weeks ago.  She described her headaches as unilateral throbbing 
pain associated with nausea, lasting hours, improved by sleep, 
and has photophobia and phonoforbia.  She took Cafergot after the 
onset of the headache which helped.  She stated that she has one 
to two migraines in one month.  

In light of the above, and by resolving all reasonable doubt in 
the Veteran's favor, the Board finds that the Veteran's symptoms 
more closely approximate the criteria for the next higher 30 
percent rating for migraine headaches for the period prior to May 
6, 2008. 

The Board has considered entitlement to a rating in excess of 30 
percent but this is not shown by the evidence of record.  In this 
regard, there is no evidence that the Veteran's migraine 
headaches are productive of either prolonged attacks or severe 
economic inadaptability for the period prior to May 6, 2008.   

The Board finds that the Veteran's symptoms do not present such 
an exceptional disability picture as to render the schedular 
rating inadequate.  38 C.F.R. § 3.321(b). See also Thun v. Peake, 
11 Vet. App. 111, 115 (2008) (the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the schedular evaluation is inadequate).  There is no evidence 
that the Veteran was hospitalized for her migraine headaches at 
any time during the appeal period, nor is there any evidence that 
the Veteran's migraine headaches materially interferes with her 
employment.  The rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment.  Thus, 
the threshold requirement for invoking the procedures set forth 
in 38 C.F.R. § 3.321(b)(1) is not met.


ORDER

An initial 30 percent rating, but no higher, for migraine 
headaches for the period prior to May 6, 2008, is granted subject 
to the laws and regulations governing the award of monetary 
benefits.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


